DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3 and 8-12 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that the claims, directly or by dependency, recite common technical features that distinguish over the previously cited prior art Segal (US 6238494). 
Applicant argues that independent claims 1 and 13 both recite making the target by powder metallurgical production, whereas Segal performs heat treatment on a metal billet, and therefore Groups I and II have unity of invention. Applicant further argues that the process in Segal provides a uniform structure and texture to the target and cannot meet the random grain orientation as claimed, and therefore Species A-C have unity of invention. 
However, Groups I-II lack unity of invention as the shared technical feature of a superalloy target made by powder metallurgical production is not seen to be a special feature as it does not make a contribution over the prior art in view of Inoue et al. (US 2006/0185771) as set forth in the rejection under 35 U.S.C. 102(a)(1)/(a)(2) below. 
Furthermore, the technical feature shared between Species A-C of a superalloy target as set forth in the instant claim 1 is additionally taught by Inoue as applied in the rejection below, and therefore, is not seen to be a special technical feature.  

Claims 4-7 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species and a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.

Specification
The disclosure is objected to because of the following informalities:
The instant specification is objected to for referencing specific claim numbers (Pg. 1, first paragraph). Claim numbers should not be referred to in the specification as the claim numbers can change throughout prosecution, leading to inconsistencies within the disclosure. 
Appropriate correction is required.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:
In claim 3, “as alloying element” is suggested to read “as an alloying element” to insert a missing article. 
In claim 8, “the same one crystal structure” is suggested to read “one crystal structure” to improve clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the language of “with regard to crystallographic coherence and epitaxy” renders the claim indefinite as it is unclear how the language is intended to limit subsequently recited feature of the super alloy target having “predominantly the same one crystal structure.” The “with regard to” clause is further unclear as the instant specification only mentions crystallographic coherence and epitaxy with reference to building a perfectly fitting deposited layer on the superalloy substrate/target (Pg. 10, 12, and 21); however, the claims are only directed to a superalloy target and make no mention of a deposited layer. For examination purposes, the clause will not be interpreted to limit the claim and the superalloy target will be interpreted as requiring predominantly one crystal structure. 
The term “similar” in claim 10 is a relative term which renders the claim indefinite. The term “similar lattice constants” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim language and instant specification . 
Claim 12 recites the limitation "the XRD pattern of a virgin target".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the XRD pattern for the operated target".  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is noted that “the operated target” lacks antecedent basis. 
The term “similar” in claim 12 is a relative term which renders the claim indefinite. The term “a similar fcc cubic phase” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim language and instant specification do not provide a difference metric between the fcc cubic phases of the virgin and operated target surfaces intended to be considered as similar. 
In claim 12, the language of “the operated target” renders the claim indefinite as it is unclear how the target is intended to be operated in order differentiate the operated target from “a virgin target” as no particular operation has been set forth in the claims. 
In claim 12, the language of “the XRD pattern for the operated target shows a similar fcc cubic phase as observed for the virgin target surface” renders the claim indefinite as it is unclear how the product claim can require both an XRD pattern for “a virgin target” as well as an XRD pattern for “the operated target.” As the claim is directed to a product, the superalloy target cannot exist dynamically between the states of before and after operation, and as such the claims are indefinite. It is suggested that the feature be recited as a conditional limitation, such that in a . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Inoue et al. (US 2006/0185771, hereinafter referred to as "Inoue").
Regarding claims 1-3, Inoue teaches a target manufactured by a powder metallurgy process [0007], and further teaches an example of the target having a composition of a Co-based alloy with an Al alloying element, a nanocrystalline structure, an average crystallite size of 26 nm, and a relative density of 97.5% ([0069], Table 1 – comparative example 6). 

Inoue is silent on a random grain orientation within the target structure; however, Inoue discloses forming the target by spark plasma sintering of an alloyed powder ([0043-0044], Table 1), which is identical to the method disclosed in the instant specification for forming targets having no texture, i.e., a random grain orientation (Pg. 29). It is further noted that the target manufacturing process of Inoue does not involve any forging or further thermo-mechanical treatments that would be expected to provide a preferred grain orientation in the target. In considering that Inoue teaches a target having an identical polycrystalline structure, grain size, porosity, alloy composition, and fabrication method to the instant superalloy target, the example target in Inoue would be expected to possess a random grain orientation as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claims 8-12, Inoue is silent regarding a crystal structure content, intermetallic phases, precipitates, and an XRD pattern of the target as claimed; however, in considering that Inoue teaches a target having an identical polycrystalline structure, grain size, porosity, alloy composition, and fabrication method to the instant superalloy target, the example target in Inoue would be expected to possess a predominantly fcc crystal structure in the range as claimed, different intermetallic phases with similar lattice constants, precipitates, as well as an XRD pattern with main peaks being indexed as fcc. Where the claimed and prior art products are .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0029934 teaches Ni-based alloy sputtering target formed by spark plasma sintering, having a relative density of at least 96%, a grain size of less than 20 µm, and 10% or less intermetallic phases; however, ‘934 teaches a preferential grain orientation being formed in the target. 
Knop et al. (NPL “A New Polycrystalline Co-Ni Superalloy) teaches a Co-based polycrystalline superalloy with a grain size of 2.5 µm, a mainly fcc structure, intermetallic phases, and precipitates; however, Knop teaches a textured grain structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736